Citation Nr: 0312393	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  94-31 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for status post 
inferior wall myocardial infarction, with essential 
hypertension, currently evaluated as 30 percent disabling, 
under the criteria in effect on January 12, 1998.

2.  Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


REMAND

The veteran served on active duty from March 1943 to March 
1973.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 1994 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case was remanded in April 1998 and 
September 1999.

In September 2002, the Board undertook additional development 
of the appellant's claim pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2).  However, 38 C.F.R. § 19.9(a)(2) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit (hereinafter, "the Federal Circuit").  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, Nos. 
02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003).  Therefore, this case must be returned to the 
RO for initial consideration of the additional evidence, to 
include a February 2003 VA examination report and private 
medical records recently associated with the claims file.  
The Federal Circuit stated in the opinion, "[E]ven though 
the amendments to § 19.9 may further the VA's stated 
objective of efficiency, striking the sensible balance 
between decreasing appeal processing times and the competing 
public policy of protecting an appellant's right to due 
process is a matter for Congress . . . ."  Id., slip op. at 
13, 2003 U.S. App. LEXIS 8275, at *22 (emphasis added).

In order to ensure due process to the veteran, this case must 
be REMANDED for the following development: 



1.	Notify the veteran of the VCAA in 
writing, informing him of VA's 
obligations to him under the law with 
respect to all of the issues listed on 
the title page of this action.  He 
should be informed that he has one 
year from the date of the letter to 
respond, and that his appeal will not 
be adjudicated prior to that date 
unless he informs the RO that he has 
no additional evidence to submit or 
waives the one year time period.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107) and the 
implementing regulations are fully 
complied with and satisfied.  
Thereafter, the RO should review the 
claims file and ensure that the above 
development has been conducted and 
completed in full. Then, the RO should 
undertake any further actions required 
to comply with the VCAA.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
see also 66 Fed. Reg. 45620-32 (August 
29, 2001) (codified at 38 C.F.R. 
§ 3.159); Quartuccio v. Principi, 16 
Vet App 183 (2002).   

2.  Ask the appellant to identify all VA 
and non-VA health care providers that 
have treated the veteran for status post 
inferior wall myocardial infarction, with 
essential hypertension, currently 
evaluated as 30 percent disabling; during 
the period of December 2001 to the 
present.  Obtain records from each health 
care provider the appellant identifies.

3.  The veteran and his representative 
should be informed if the RO is 
unsuccessful in obtaining any of the 
records identified by the veteran, and be 
provided with the opportunity to provide 
a copy of such records.

4.  The RO should then readjudicate the 
veteran's claims for entitlement to an 
increased rating for status post inferior 
wall myocardial infarction, with 
essential hypertension, currently 
evaluated as 30 percent disabling; and 
entitlement to a total rating by reason 
of individual unemployability due to 
service-connected disabilities, in light 
of the evidence received since the 
December 2001 supplemental statement of 
the case.  In addition, in evaluating the 
veteran's service-connected status post 
inferior wall myocardial infarction, with 
essential hypertension, the RO should 
ensure that both the former and revised 
diagnostic criteria are considered.  
During the course of the veteran's 
appeal, the Rating Schedule for 
disabilities of the cardiovascular system 
was revised effective January 12, 1998. 
38 C.F.R. § 4.104.

5.  If the claims remain denied, the RO 
should issue a supplemental statement of 
the case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board. The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence, 
including the February 2003 examination 
report and medical records recently 
associated with the claims file, and 
discussion of all pertinent regulations, 
including those implementing the VCAA. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




